Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-12 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA 491/2017, filed on 12/21/2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/081745, filed on 11/19/2018.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020, 07/08/2021, and 09/03/2021 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Claim 1 recites the claim language “its position” in line 6. However, it is unclear what the term “its” is referring to. For examination purposes, the claim language of “its position” has been construed as “the moving chord’s position”. 
Claim 10 recites the claim language “is lifted at the reference locations” in line 4. However, it is unclear what is lifted at the reference locations. For examination purposes, “is lifted at the reference locations” has been construed as “the moving chord is lifted at the reference locations”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase: “in particular for a track maintenance machine” is confusing, as this is a range within a range, and it is unclear from the term “in particular” if the scope of the claim is limited to the broader “mobile device” or the more specific “track maintenance machine”.


Claim Rejections - 35 USC § 103
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al. (US 5,481,982 A, known hereinafter as Theurer ’982), in view of Theurer (US 5,257,579 A, known hereinafter as Theurer ‘579).
 Regarding claim 1, (Theurer ‘982) teaches (Fig. 1-6): A mobile device (track surfacing machine 1) for correction of a vertical position of a pre-measured track (4, 5) (col. 3, lines 23-28), in particular for a track maintenance machine (1), including a measuring system (measuring carriages 24-26) comprising a moving chord (reference line 22) as reference base, and including a lifting device (11, 12) for lifting the track to a target level  prescribed by means of the moving chord (22) at a work location (location of measuring carriage 25).
(Theurer ‘982) further teaches (Fig. 1-6): the moving chord (22) is defined at a reference location (location of measuring carriage 24) as to the moving chord’s position relative to a non-corrected region of the track (col. 3, lines 52-55), and that the work location (25) is arranged behind the reference location (24) in a working direction (8), but does not explicitly teach that the moving chord (22) is defined at two reference locations as to the moving chord’s position relative to a non-corrected region of the track, and that the work location is arranged behind the reference locations in a working direction.
However, (Theurer ‘579) teaches (Fig. 1-9): a moving chord (17) is defined at two reference locations (leading end point 20 and measuring axle 22) as to the moving chord’s position relative to a non-corrected region of the track (col. 5, lines 29-31), and that a work location (location of track stabilization assemblies 12) is arranged behind the reference locations (20, 22) in a working direction (21). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for (Theurer ‘982) to include two reference locations as the moving chord’s position relative to a non-corrected region of the track, with the work location arranged behind the reference locations, as taught by (Theurer ‘579), to accurately sense and monitor the track elevation level changes at multiple locations as shown in Fig. 8 of (Theurer ‘579). 
Regarding claim 2, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): a control unit (control panel 20) is designed for controlling the lifting unit (11, 12) (col. 3, lines 40-43), and that a measuring signal (control signal) for synchronizing the vertical position of the track (col. 3, lines 58-65) at the work location (25) with the moving chord (22) is fed to the control unit (20). 
Regarding claim 5, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): the moving chord (22) is designed as a levelling chord stretched between two measuring trolleys (24, 25). 
Regarding claim 6, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): the moving chord (22) is designed as an optical axis (Fig. 1) between two measuring devices (24, 25) movable along the track (Fig. 1). 
Regarding claim 7, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): a check measurement location (rear measuring carriage 26) for recording the vertical position of the track at this location is arranged behind the work location (25) in the working direction (8). 
Regarding claim 8, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): a separate moving chord (22) is associated with each of the two rails (4, 5) of the track (col. 3, lines 45-47). 
Regarding claim 9, (Theurer ‘982) and (Theurer ‘579) teach the elements of claim 1, as stated above. (Theurer ‘982) further teaches (Fig. 1-6): an inclination measuring device (24, 25, 26) is arranged in each case at the reference locations (locations of 24 and 26) and at the work location (location of 25). 

Allowable Subject Matter
Claims 3-4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome..
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3 and its depending claim 4, the prior art fails to teach a circuit means that is designed for virtual lifting of the moving chord and/or of a levelling sensor. While (Theurer ‘982) teaches (Fig. 1-6): a control circuit (Fig. 6) that may be interpreted as the circuit means, the examiner finds no obvious reason to modify the circuit means such that it is designed to virtually lift the moving chord or a leveling sensor. Such a modification would require improper hindsight reasoning. 
Regarding claim 10 and its depending claims 11-12, the prior art fails to teach that the moving chord is lifted at the reference locations virtually or by means of levelling devices according to the corresponding target levels. While (Theurer ‘982) teaches (Fig. 1-6): the moving chord (22) is moved along the track in the working direction (8) and that the track (4, 5) is lifted by means of the lifting unit (11, 12) at the work location (location of 25) in the amount of a lift prescribed by means of the moving chord (22) (col. 3, line 58 – col. 4, line 2), the examiner finds no obvious reason to virtually lift the moving chord or lift the moving chord by means of a leveling device. Such a modification would require improper hindsight reasoning. Further, a modification to lift the moving chord would teach against the usage of (Theurer ‘982)’s measuring instrument 27, which is designed to engage the moving chord (22) for generating a control signal responsive to the track cross level difference in the area of the measuring carriage (25). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3153389-A: teaches (Fig. 1): the lifting of a measuring device (6) until the measuring device (6) contacts a reference wire (col. 2, lines 52-54). 
US-4165693-A: Teaches an arrangement that provides a considerable improvement in indicating, recording, observing and storing the individual track measuring parameters obtained in the uncorrected and the corrected track sections since the two vehicles of the machine assembly are mechanically separated. 
US-4176456-A: Teaches the track location sensing system having a second reference line extending between a second leading point and a second trailing point on the track, obtaining a track location value from the track location sensing system, comparing the track location value with the average position value to obtain a position error value and applying the position error value to control the operation of track position correcting means to reduce an existing track position error.
US-4655142-A: Teaches a track leveling, lining and tamping machine comprises a track lifting assembly, a leveling reference system associated with the track lifting assembly, the reference system including a reference line associated with each track rail, each reference line having a forward end and a rear end, a forward track sensing element supporting the forward end of the reference lines in an uncorrected track section, a rear track sensing element supporting the rear end of the reference lines in a corrected track section, and a level sensor associated with each track rail and supported on a corrected track section rearwardly of the track lifting assembly for measuring the level of each track rail with respect to the associated reference line, the level sensor generating a control signal responsive to the measured level. 
US-20100018432-A1: Teaches a method and a machine for the controlled lowering of a track; in the method, the track is set in transverse vibrations with the aid of dynamic striking forces and loaded with a vertical static load, wherein a settlement defining the lowering of the track is controlled by a measuring system, tracing the track position, which has a measuring chord extending in the longitudinal direction of the machine and comprising tracing points designed to roll on the track; and a measuring system for detecting a longitudinal inclination of the track, the measuring system comprising a front tracing point and rear tracing point, with regard to a working direction, each designed to roll on the track, a middle tracing point positioned between the former.
AT-515208-B1: Teaches the measuring signals output by the track position measuring devices 10 and by the strain gauges 11 are fed to a computing unit 17 in order to determine the lifting and guiding values required for correcting the track position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617